 LOCAL 3, ELECTRICALWORKERSLocal 3, International Brotherhood of Electrical Work-ers, AFL-CIO and Mansfield Contracting Corpora-tion.Case 2-CC-1244August 14, 1973DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn May 29, 1973, Administrative Law Judge Stan-ley N. Ohlbaum issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief and both the GeneralCounsel and the Charging Party filed reply briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Local 3, InternationalBrotherhood of Electrical Workers, AFL-CIO, NewYork, New York, its officers, agents, and representa-tives, shall take the action set forth in said recom-mended Order.DECISIONPRELIMINARYSTATEMENTSTANLEY OHLBAUM, Administrative Law Judge: This pro-ceeding'under the National Labor Relations Act asamended, 28 U.S.C. Sec. 151,et seq.(Act), was tried beforeme in New York City on January 24-30, 1973, with allparties participating throughout by counsel, who were af-forded full opportunity to present evidence and conten-tions,and thereafter to file briefs, which were received onApril 12, 1973, pursuant to time extended therefor on appli-cation of counsel. The entire record and briefs have beencarefully considered.The basicissuesare whether Respondent Union (IBEWLocal 3; Local 3) violated Section 8(b)(4)(i) and (ii)(B) ofthe Act by (1) threatening, coercing, or restraining the Cityof New York ("City"), its contractors, subcontractors, orothers engaged in commerce, and (2) inducing or encourag-ing employees of the foregoing to engage in a strike oriUpon complaint of the National Labor Relations Board's Acting Re-gional Director for Region 2, issued December 13, growing out of charge filedNovember 3, 1972, by the above Charging Party559refusal to perform work for their employers-in either casewith an object of forcing or requiring said City or others tocease doing business with one another so as to force orrequire theCityto cease doing business with the ChargingParty(Mansfield).Upon the entire record2and my observations of the testi-monial demeanor of the witnesses,Imake the following:FINDINGS AND CONCLUSIONSIPARTIES, JURISDICTIONAt all material times, Respondent IBEW Local 3 has beenand is a labor organization within the meaning of Section2(5) of the Act. At all those times, Mansfield, a New Yorkcorporation with office and place of business in the boroughand county of Queens, city and State of New York, has beenand is in the business of electrical contracting in the build-ing and construction industry performing services on con-struction projects in New York State. In the course andconduct of those operations in the representative year im-mediately preceding issuance of the complaint, Mansfieldpurchased and caused to be transported and delivered to itsjobsites in New York State, in interstate commerce directlyfrom other States, electrical supplies and related materialsvalued in excess of $50,000.3 I find that at all material timesMansfield has been and is a person and employer engagedin commerce and in an industry affecting commerce withinthe meaning of Sections 2(1), (2), (6), and (7) and 8(b)(4) ofthe Act 4 At all material times, the city of New York hasbeen and is a political subdivision of the State of New York.In the course and conduct of its business in the representa-tive year immediately preceding issuance of the complaint,said city purchased and caused to be transported and deliv-ered to various construction sites and other places of busi-ness within the city of New York, goods and materialsvalued in excess of $1 million, in interstate commerce to saidplaces directly from States other than the State of NewYork. I find 5 that at all material times the city of New Yorkhas been and is a person engaged in commerce and in anindustry affecting commerce within the meaning of Sections2(1), (6), and (7), and 8(b)(4) of the Act.It is accordingly found that jurisdiction is properly assert-ed here.6IIALLEGED UNFAIR LABOR PRACTICESA. Facts as FoundIn the course and conduct of its municipal affairs, includ-ing construction and maintenance of properties and facili-2Trial transcript has been corrected in respect to certain obvious andtypographical errorsSee, in part,Joint Exh ]A,consisting of stipulated Transcript in compan-ion 10(1) temporary injunction proceeding in the UnitedStatesDistrictCourt, Southern District of New York, Case 72 Civ 4788, which, heard onNovember 17, 1972, remained unresolved at the time of the trial herein4 Respondent conceded at the trial herein that there is no requirement thata Charging Party in a secondary boycott case, such as this, be engaged incommerce under the Act5Taking official notice that thecityof New York isa municipalcorpora-tionFor a discussion of the status of the city as a "person" under the Act,see "III,B,2Resolution and Rationale,"infra6 In secondary boycott cases, such as this, jurisdiction is established wherethe primary employer (Mansfield) meets the Board'sjurisdictional standards,or where the combined business operations of the primary employer and a(Continued)205 NLRB No. 89 560DECISIONSOF NATIONALLABOR RELATIONS BOARDtieswhich it owns, operates, or oversees, the city of NewYork enters into contractual relationships with numerouspersons. In 1972, the city announced, accepted, and openedsealed bids for construction work, aggregating over $2 mil-lion (part of a $40-45 million major construction), of whichapproximately $4 million was for electrical work here in-volved, on penal or correctional facilities on Rikers Island,a small land mass in the East River, joined to ManhattanIsland by a bridge from the borough of Queens, as shownby drawing plan and aerial photograph(Joint Exh. I CandGC Exhs. 9A & 10)in evidence. The low, successful bidderon an electrical contract awarded on September 27, 1972, inconnection with the Rikers Island project,7 was Mansfield,whose employees were unionized as members of TeamstersUnion Local 363 (originally Local 8 19).8 Employees of NewYork electrical contractors or subcontractors other thanMansfield are unionized as members of Respondent Electn-cians (IBEW Local 3) Union, which had and has a multiem-ployer contractual recognition and bargaining collectiveagreement with electrical contractors' associations (e.g.,[National] Electrical Contractors Association and/or Asso-ciation of Electrical Contractors-membership in which,secondary person (city of New York-admittedly in commerce here, and incontractual relationships with Rikers Island contractors and subcontractorsand others (having employees) whose operations affect that commerce)sought to be threatened, coerced, or restrained, at the location in question,meet those standardsGeneral Drivers, Chauffeurs and Helpers, Local UnionNo 886 Teamsters (Ada Transit Mix),130 NLRB 788 These requirements areclearly met here It is also noted that, as recognized by Respondent's counselin closing argument,Respondent conceded in an earlier Board case (2-CD-428, describedin In8, infra)thatMansfield is engaged in commerce,and that (fn 8, infra) official notice has been here taken of that caserThe September 27, 1972, contract award in question, calling for electricalworkaggregatingover $1,500,000 in prison cells and heating plant on Rikersisland, awarded to Mansfield, is designated as C-84, part III Subsequently,on January 2, 1973, a second and separate contract award, designated asC-95, for electrical renovation and new construction aggregating over$2,500,000, likewise on the Rikers island construction project, was alsoawarded to Mansfield as low bidder of September 22, 1972 Although adetailed formal contract was executed on December 28, 1972, by the city withMansfield onthe award of C-84, part III, as of the date of the instant trialno detailed formal contract had been executed with Mansfield as successfulbidder on award C-95At the time of the picketing by IBEW Local 3 about to be described,October 26-November 16, 1972, there were also other projects, known adC-74 and C-75, in a state of incompletion on Rikers Island As establishedby credited testimony of New York City Department of Public Works divi-sional engineerand Rikers Island Project Engineer Ted Raderman, duringthe period of the picketing work was in progress on Rikers Island on at leastproject 74 (Adolescent Remand Shelter) of the latter two projects indeed,on November 6, 1972, one of the Rikers Island contractors (Kalisch) wrotea certified letter to city of New York Public Works Commissioner Maeviscomplaining that it was unable to complete the hookup of the automatictemperaturecontrol system because of the absence of necessary preliminaryelectrical work, creating a situation of "urgency" since the electrical "wiringmust be completed before a change in weather creates a dangerousfreezingcondition which can affect our work as well as that of other contractors "Kalisch accordingly "request[ed] your full cooperation in requiring yourelectrical contractor to provide the necessary personnel required so that thiswork can be completed forthwith Your prompt attention is necessary byreason ofthe urgency of the situation " And on November 13, 1972, stillanotherRikersIsland contractor (Smith) also wrote the Department of Pub-licWorks that it could not proceed with its required work because "our menindividually and personally will not pass an informal picket line Pleaseadvise us when the aforementioned matter is cleared up so that we mayproceed to do our work " At these times the only picketing was that describedherein, by Respondent IBEW Local 39On February 8, 1973 the Board determined, in a "CD" jurisdictionaldispute 10(k) proceeding between IBEW Local 3 and Teamsters Local 819(now Teamsters Local 363), that the electrical workers of Mansfield repre-according to Respondent's witnesses Hellman and Waxmanmay involve recognition of IBEW Local 3 as bargainingagent on behalf of the electrical contractor's employees), ofwhich Mansfield is not a member.Whether or not the city's acceptance of a low bid andannouncement of an award require execution of a separateor additional formal contract, work may not be commencedby the successful bidder before he is notified by the city toproceed with his work. Uncontroverted testimony of NewYork City Deputy Commissioner of Public Works JonathanDaniels in the companion 10(1) proceeding in the U.S. dis-trict court established that usually such a notification toproceed follows "three to four weeks" following the award.As of the date of the trial herein-some 4 months after theaward of September 27, 1972 (C-84, part III)-Mansfieldhad not received any notification to proceed and has there-fore been unable to commence any of the work which hadbeen awarded to it as successful low bidder.Upon learning that Mansfield (with its Teamsters, non-IBEW Local 3, employees) was the successful bidder on theRikers Island project electrical contract (C-84, part III),IBEW Local 3, through its Business Manager Thomas VanArsdale and perhaps others, embarked upon a course ofaction to prevent the implementation by the city of NewYork of the award, so as to keep the work from being doneby Mansfield through preventing the city from doing busi-ness with Mansfield, which was unaffiliated with IBEWLocal 3. To this end, IBEW Local 3 established pickets 9 atfour locations; namely, at entrances to the New York Citymunicipal building, the New York city hall, Gracie Man-sented by Teamsters were entitled to perform electrical work at a jobsite inlower Manhattan, New York City, and, in a related Section 8(b)(4)(D) aspectof the same proceeding, that IBEW Local 3 was not entitled by unlawfulmeans to force Mansfield to assign that work to employees represented byIBEW Local 3IBEW, Local 3 (Mansfield Contracting Corp,Case 2-CD-428),201 NLRB No 114 In so doing, the Board rejected the contentionof IBEW Local 3 that its picketing had an area-standards, or informational,purpose as attested by the wording of its picket signsOn February 25, 1972, in the absence of exceptions and in accordance withitsRules and Regulations, the Board had adopted all of the findings of factand conclusions of law, as well as the recommended Order, of my colleague,Judge Schlezinger, inLocal Union No 3, IBEW (Mansfield Contracting Cor-poration),Case 2-CC-1205, TXD-747-71, involving secondary boycott ac-tivity by IBEW Local 3 picket signs stating "Notice to the publicWe protestMansfield contractors doing the electrical work on thisjob Pays substandardwages to electrical workersWe are not picketing to require the company torecognize our union or to require membership in our union. We want allelectrical workers to be paid decent wages Local Union No 3 IBEW, AFL-CIO 158-11 Jewel Avenue, Flushing, New York" The foregoing Boardproceedings are officially noticed, and Respondent's objection (upon whichdecision was reserved at the trial) to receipt of the latter into considerationin connection with the instant proceeding is hereby overruled Additionally,Respondent's consequent application, upon which decisionwas likewise re-served at the trial, that Board Case No 2-CD-428(supra)also be officiallynoticed, is hereby granted and General Counsel's objection thereto is herebyoverruled9 The picket signs, carried by ambulatory pickets, statedNOTICE TO THE PUBLIC OF NEW YORK CITY MAYOR LIND-SAY and his Commissioners ARE AWARDING CONTRACTS atRiker's Island to Employers who exploit their workers and violate pre-vailing wage rate laws Local Union No 3, I B E W AFL-CIOAs shown below, a special municipal board of review after a hearing de-termined the requirements of law concerning wage rates to be fully met byMansfield, and that the awards of the contracts in question to Mansfield wereaccordingly lawful, regular, and proper in that as well as other respects LOCAL 3, ELECTRICAL WORKERSsion,and the bridgeaccesspoint to Rikers Island.1° TheNew York municipal building, a massive twin structure cov-ering about two square blocks in lower Manhattan on Cen-tre Street,sits astrideChambers Street with a lofty streetarchway through which vehicular as well as foot trafficflows. It houses perhaps most, or at least a substantial part,of the City's central administrative elements (including itsDepartment of Public Works) and their employees, whotransact official business there with business invitees andtheir employees. The city hall, on a mall across the street,houses principally the excecutive offices of the mayor andhis staff (city employees), who likewise there receive officialand otherbusinessinvitees and their employees. GracieMansion, near the East River somemilesnorth of city hall,is the mayor's official resident-supplied by the city-where he and his family and guests reside or stay and hishousehold staff work and perhaps also reside or board, andwhere he undoubtedly receives official and distinguishedvisitors in the conduct of municipal and other importantsocial functionsas wellas in the course of his official dutiesand responsibilities as chief executive of America's foremostcity; and tradesmen and their employees undoubtedly makedeliveries there. The entrance or access point to the RikersIsland bridge (providing the only "land" route to that is-land, which is technically a part of the New York CityBorough of the Bronx), where the pickets were also estab-lished,isatand from Hazen Street, in the Borough ofQueens. Rikers Island is a correctional institutional com-plex; access to and from the island is by correctional in-mates-incoming or outgoing-and their business inviteesand guests, by city officials and employees employed onthat island and elsewhere, and by other persons includingtradesmenand their employees. As noted above, RikersIsland isthe location of the worksite here. At no time hasMansfield or any of its employees or suppliers entered uponor commenced any work there.It is conceded that at no time has Respondent picketedMansfield's place of business.At any rate in the case of the picketing at the entrance tothe Rikers Island bridge leading to the jobsite, it is estab-lished by substantial credible evidence that work ceased orwas interrupted at the jobsite by and during the period ofthe picketing there. I credit testimony of General CounselwitnessStanley Smith, president of city of New York Rikers10IBEW Local 3 also was a principal in,ifnot the only active outsideparticipant and protagonist of, a session of the NewYork Cityboard ofestimate held on January11, 1973, at whichthe matter of the two successfullow bids and awards to Mansfield was aired It is not here alleged that Local3 participation in that session was unlawful The outcome of the session ofthe Board of Estimate was that the Board by resolution"rejected"or purport-ed to reject the previously approved awards to Mansfield Apparently thataction of the Board of Estimate(and an implementing notification purport-ing to rescind both awards) was promptly countered by a lawsuit by Mans-field to annul the Board action upon the ground that the contracts had beenlawfully and regularly awarded to Mansfield in accordance with establishedrequirements and procedures As of the date of the instant hearing the lawsuitwas unresolved It may also be added that-as has already been observed inanother connection-a municipal board of review,after a hearing held onOctober 27,1972, determined in a comprehensive report of November 8,1972, that the awards to Mansfield were in accordance with all applicablerequirements and were lawful, regular,and proper The assistant administra-tor and general counsel to the NewYork City municipalservice administra-tion(includingDepartment of Public Works),Sidney Burstein,testifiedcredibly and without contradiction at the trial herein that that determinationhas remained final and unreversed561Island project electrical contractor A. I. Smith ElectricalContractors, Inc., that his company was unable to proceedwith required contract completion work on theRikers Is-land project in question (i.e., C-84, part I) in November,1972, because "our men individually and personally will notpass an informal picket line. Please advise us when theaforementioned matter is cleared up so that we may proceedto do our work," as he spelled out in his November 13, 1972,letter to the city (G.C. Exh. 8); and that his company'ssubcontractor, Service Sign Corporation, likewise did notduring the period of the picketing proceed with work at thejobsite. There is no evidence or claim that at the time inquestion and here material there was any picketingat, near,or in connection with the jobsite other than by IBEW Local3 in relation to Mansfield as herein administrator and gen-eral counsel to its municipal service administration (includ-ingDepartment of PublicWorks), SidneyBurstein(testifying as a General Counsel witness), that the RikersIsland project was "one of the prime projects of the mayor... he wanted the work completed on that Island as soonas possible," and that both New York City commissioner ofpublic works, Maevis, and first deputy commissioner ofpublic works, Daniels, had expressed to him their concernas well as the concern of the City of New York over thepicketing in question and its potential effect on other con-tractors working for the city of New York. I also credit thetestimony of New York City Department of Public Worksdivision engineer and Rikers Island project engineer, TedRaderman (likewise called by General Counsel), to the ef-fect that during the period of IBEW Local 3 picketing at theHazen Street bridge access point to Rikers Island, therewere in a state of incompletion not only the Rikers Islandprojects here in question, but also projects C-74 (Adoles-cent Remand Shelter) and C-75 (auditorium and chapelmodernization); that during said period there were numer-ous (identified by Raderman by name) prime contractorsand subcontractors-between 1 and 2 dozen-including anumber of electrical contractors and subcontractors, atwork or supposed to be at work or who could have been atwork there but for the picketing; that during said picketingperiod hepersonally observedemployees employed by RikersIsland project contractors actually picketing there or refus-ing to cross the picket line there, one identified picket (Co-lucci, a supervisory employee of electrical contractor A. I.Smith ElectricalContractors, Inc.) tellingRaderman,"Well, I am picketing with the rest of the men of Local 3,"and another identified electrician employee liof anothercontractor expressly telling him that he would not cross thepicket line; and that, although these numerous contractorson the Rikers Island projects did not show up for or go towork during the picketing period, they did resume work inDecember after it ended.Although Raderman identified theseemployees by name, Respondent-without offering any expla-nation-failed to produce any of them at the trial to controvertRaderman's identification of them or testimony concerningthem in any way.It is further to be noted that during cross-examinationRespondent'switness, Theodore A. Hellman,11 I e, Mullaney (Mullane) Comparingtestimonial demeanoras observed,I reject the equivocal overtones suggestive of the contrary in the testimonyof Respondent's witnessAl Stucki-an officialof an electrical contractor incompetition withMansfield-whose testimonial demeanor as observed leftmuch to be desired As stated above, Respondent unexplainedlyfailed to call 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresident of a Rikers Island electrical contractor in competi-tion with Mansfield,conceded reiteratedly that his company'semployees-who"have always been members of Local 3 asfar as I [Hellman]know"-did not work at that jobsite be-cause of the picketing there(although they had other workwhich they did elsewhere).12 Moreover, uncontradicted tes-timony of New York City deputy commissioner of publicworks, Jonathan Daniels, in the U.S. district court compan-ion 10(1) proceeding indicates that on October 13, 1972, hereceived a telephone call from IBEW Local 3 General Busi-ness Manager Thomas Van Arsdale, expressing his concernover the City's Rikers Island electrical contract award toMansfield; and that thereafter further similar calls and let-terswere received from other electrical contractors andtheir trade association (linked to IBEW Local 3 by con-tract), all aimed at trying to get the city to cancel its RikersIsland electrical contract award to Mansfield. Deputy Com-missioner Daniels' uncontradicted district court testimonyfurther indicates that incipiently serious problems on theRikers Island project (i.e., heating system completion, de-pendent upon electrical work-housing of over 1,000 in-mates contingent thereon) arose during the period of thesubsequent Local 3 picketing and could not be solved be-cause-in Commissioner Daniels' words-"There were noelectricians on the job . . . I know this to be a fact, thatthere were no electricians working, and that this conditionwas coincident during a period of time when picketing wasgoing on." And Deputy Commissioner Daniels also theretestified that the IBEW Local 3 picket signs could only betaken to refer to Mansfield. I accordingly find that employ-ees of Rikers Island projects contractors and subcontrac-tors-some of which employers employed employeesunionized under IBEW Local 3-at the Rikers Island con-struction worksite, because of Respondent's picketing there,in fact did not work for or withheld services from theiremployers, who in turn stopped or did not work there dur-ing the picketing; and that employees of other employers 13were encouraged so to do.Mullaney himself to testify here I likewise reject in substantial part theequivocating and in any event inconclusive testimony of Respondent's vo-luntarywitnessDavid Waxman, another directly interested and biased com-petitor of Mansfield, who tried transparently hard to convey the impressionthat hewas ignorantof the picketing and that it was for other reasons thathis company-whose employees are also unionized by IBEW Local 3-refrained from working on the project during the picketing Waxman's storyand credibility were utterly demolished by the testimony of GeneralCounsel's subpoenaed rebuttal witness Theodore A Maffei (Maffie), RikersIsland projects assistant Civil Engineer of the City of New York Departmentof Public Works, who testified with impressive credibility,supported by writ-ten diary log entries,that he was present at the Rikers Island jobsite duringthe IBEW Local 3 picketing period (October 26-November 16, 1972), thaton November 10, 1972 he personally spoke to Waxman-thus giving the lietoWaxman's contrary testimony here-when Waxman inquired of him(Maffei) "whether his men [i e, employees] would cross the picket line ornot" and Waxmen explained "That I [Maffei] have to realize his [Waxman's]position, that he [Waxman] makes a living by employing these men", and-again giving the lie to Waxman-that he (Maffei) once more spoke to Wax-man on November 16 (i e., Thursday, the last day of the picketing, with theU S District Court temporary injunction application scheduled to be heardthe following morning) and that Waxman promised to have his employeesat theRikersIslandjobsite the next day or the following Monday (November20, i e , right after the picketing ended)12From trial tr p 383Q Do you know for certain whether or not your employees refusedto go back there [i e , Rikers Island] because there were pickets"A [by Hellman]That is the fact as I know it "13E g, tradesmen servicing the island with suppliesI find that in picketing the foregoing locations, the natu-ral, intended and actual targets of the picketing activity byIBEW Local 3 were the persons and their employees in thedescribed categories, in and seeking access to those loca-tions, and with regard to those categories of persons with anobject of forcing or requiring the city of New York, itscontractors, subcontractors and other persons to ceasedoing business with each other so as to force and require thecity to cease doing business with Mansfield-in the case ofthe city and its contractors, subcontractors and others en-gaged in commerce, by coercing and restraining them, andin the case of employees of the foregoing by inducing andencouraging them to engage in a strike or refusal to performwork for their respective employers.14 I further find that thepicketing in question was not solely "designed to elicit apublic response to the actions of a government agency" (cf.N.L.R.B. v. Local 254, Building Service Employees Union,376 F.2d 131, 135 (C A. 1, 1951), cert. denied 389 U.S. 856),viz., the city of New York, but at least in part to prevent theCity of New York to perfect, implement, or proceed with anaward of a contract or contracts to Mansfield as successfullow bidder determined to be entitled thereto. Inasmuch asIBEW Local 3's purpose was to prevent or force Mansfieldout of the described electrical contracting with the city andto keep it out of and off the Rikers Island project, Local 3"must have included among its objects that of forcing [theCity of New York] to terminate that [sub]contract" and itis accordingly "not necessary to find that thesoleobject ofthe [picketing] was that of forcing the [City] to terminate the[sub]contractor's contract."N.L.R.B. v. Denver Building &Construction Trades Council[Gould & Preisner], 341 U.S.675, 688-89.The picketing, which was at all times orderly, was com-menced on October 26, before Mansfield performed workon either bid, and was discontinued on November 16, 1972-1 day before the United States district court hearing ona 10(1) temporary injunction application by General Coun-sel of the Board-without indication that it would not beresumed. At no time, at least up to the trial herein, hasMansfield been notified, nor therefore able, to proceed withany of the Rikers Island electrical work awarded to it assuccessful bidder.B. Resolutionand Rationale1.GeneralWhile it is lawful for a labor organization to picket prima-ry employer "A" peacefully for the purpose of informing thepublic that "A" does not pay wage scales prevailing in thearea (cf.Centralia Building and Construction Trades Council[Pacific Sign & Steel Bldg.] v. N. L. R. B.,363 F.2d 699, 70114As is apparent from the wording of Section 8(b)(4)(i)(B), the Act doesnot require that employees actually go on strike or refuse to perform workfor their employers, it merely requires that they beinduced or encouragedtodo so It is settled that "The fact that picketing may not be successful inmduemg a work stoppage" is not determinative of its legality and"does not in any way detract from the fact that the picketing activity had asits necessary effect the inducing or encouraging of employees to engage ina work stoppage" United Wholesale and Warehouse Employees, Local261 (PerfectionMattress),125 NLRB 520, 524, enfd denied 282 F.2d 824(C A D C, 1960) See also,N L R B v Associated Musicians, Local 802[Got-ham Broadcasting Corp ], 226 F 2d 900, 904-905 (C A 2), cert denied 351U S 962 LOCAL 3, ELECTRICALWORKERS(C.A.D.C., 1966) ), it is unlawful for it to picket "B" (aneutral to the labor organization's dispute with or dissatis-faction toward "A") with an object of causing "B" to severor not enter into business relations with "A" (Sec. 8(b)(4);cf.Allen-Bradley Co. v. Local 3, IBEW,325 U.S. 797). With-out need to go further, it is clear, as found that an object ofRespondent Union's picketing at the remote Hazen Street,Queens, access point to the Rikers Island project bridge wasto bring pressure on Rikers Island project contractors andsubcontractors ("B") to in turn bring pressure on the city ofNew York ("B" or "C") not to do business with Mansfield("A"), and also pressure upon employees of the contractorsand subcontractors (and others) to withhold their servicesfrom their employers. These were direct violations of Sec-tion 8(b)(4)(i) and (ii)(B). As noted, admittedly at no timedid Respondent picket Mansfield, the primary employer("A") here." In view of the foregoing, it is unnecessary todetermine whether it would have been lawful for Respon-dent to confine its picketing to the Mayor's home (GracieMansion), since it did not in fact do so. The consistentcombination of Respondent's picketing there and at theother locations with its concurrent picketing of secondaryemployers, as well as the city, at the jobsite betraysRespondent's true secondary objective.Upon the facts found, a typical situation of secondaryboycott would be presented were it not that-as Respon-dent emphasizes-a municipality is involved. Respondentstrongly urges that this circumstance sets the case apart,mandating dismissal rather than a cease-and-desist order.We proceed to consider Respondent's contentions in thisregard.2.The city of New York as secondary target of the pick-eting activitySince the city of New York was picketed at the threeprincipal seats of its government-its Municipal Building,city hall, and Gracie Mansion-in addition to the only landentrance or access point (Hazen Street bridgeway) to theRikers Island worksite-it cannot realistically be disputedthat the city was the secondary target of Respondent's pick-eting activities. But Respondent preliminarily urges that thefact that the city, as a governmental instrumentality, wasbeing picketed, removes the case from the proscriptions ofthe secondary boycott prohibitions of the Act. I do notagree. Although the city, as a municipality, is exempt fromthe proscriptions of those provisions of the Act, notableSection 8(a), applicable toemployers,since "political subdi-vision[s]" like the city are by Section 2(2) explicitly exceptedfrom the definition of "employer" to which Section 8(a) islimited, no such exception is to be found in the currentversion of Section 8(b)(4), which now-since the 1959 am-endments to the Act-refers merely to "any person," asdistinguished from "any employer" (the pre-1959 wording)engaged in commerce, as a proscribed target of secondary15 IBEW Local 3's business representative, Willian P Darcy, testifying asRespondent's witness, swore that he was in charge of the picketing of RikersIsland, and that "whatMansfield [was] doing that [IBEW Local 31 didn'tlike" was that "He [Mansfield] was cheating and exploiting his menandnot paying them the prevailing rate that the law requires and we vigorouslytried to prosecute it in every way we know how "563activity coming within the ban of Section 8(b)(4).16TheBoard has expressly stated,in regard to the city of NewYork,inNew YorkTypographicalUnion No. 6,ITU (GavrinPress Corp.),141 NLRB 1209,1212, In.2, that:Although the City of New York is not an "employer"within the definition contained in Section 2(2) of theAct, it is nevertheless a "person" engaged in commercewithin the meaning of Section 8(b)(4) and is entitled tothe protection of the Act.Plumbers,etc.Union v. Coun-ty ofDoor,359 U.S. 357.See also, to the same effect,District Council No. 9, Painters(StripClean)),185 NLRB 293, enfd.79 LRRM 2703 (C.A.2), cert.denied 405 U.S. 988;District Lodge 123, Machin-ists,167 NLRB 977, 978,fn. 3;Sheet Metal Workers Interna-tional Association,Local 299 (S.M. Kisner and Sons),131NLRB 1196, 1198-99, fn. 5;Local No. 16,Longshoremen(City ofJuneau),176 NLRB 889.It is accordingly apparent that, under the current wordingof the Act, the city of NewYorkqualifies as being withinthe class of category protected from secondary boycott ac-tivity by Section 8(b)(4).3.The picket signsRespondent contends that its picket signs were purely"informational," for the edification of the populace at large.Without dwelling on the unlikelihood that any significantsegment of the general population would select the remoteHazen Street, Queens, bridge access point to the RikersIsland worksite for perambulation purposes, it must beowned that substantial numbers of officials as well as em-ployees of the city, and also persons and employees of per-sons doing business with the city, had to encounter thosepickets and "cross" their "lines" in order to enter upon orleave there as well as any of the other three important citylocipicketed. It may also be doubted whether all, most, orperhaps even many, people-particularly the smaller classcomprising the members of IBEW Local 3 17 who, however,may have been in greater proportional abundance at theaccess point to the worksite-trouble to read picket signswith the degree of analytic care of savants of labor law,attorneys, or even persons of "average" literacy, sign-read-16 "One purpose of the 1959 amendments to section 8(b)(4), which substi-tuted the language `any person engaged in commerce' for `any employer,' wasto bring within the coverage of the section activities against entities such asrailroads and governmental units, which are specifically excluded from theact's definition of `employer' See, e g, S Rep No 187, 86th Cong,1st Sess(1959) at 80, in I Leg. Hist 397, at 476, U.S Code Cong & Admin News1959, p 2318 "N L R B v Local 254, Building Service Employees Union(University Cleaning Co),376 F 2d 131, 135 (C A 1, 1967), cert denied 389U S 856 (1967) Thus, in the cited case a State department of education washeld to be a "person engaged in commerce," within the amended (and cur-rent)wording of the Act, particularly since it used substantial quantities ofgoods purchased in other states17While "picketing of a secondary employer's premises does notper seconstitute inducement or encouragement of employees of neutrals"Fruit &Vegetable Packers, Local 760 (Tree Fruits),132 NLRB 1172, 1176, reversed308 F 2d 311 (C A D.C., 1962), reversed 377 U S 58), under the circumstan-ces here shown "the natural or probable result of picketingat an en-trance used in part by employees is to induce a strike" or withholding ofservices,(UnitedWholesale & Warehouse Employees, Local 261 (PerfectionMattress),125 NLRB 520, 524, enforcement denied 282 F 2d 824 (C A.D C ,1960) ) 564DECISIONSOF NATIONALLABOR RELATIONS BOARDmg proclivity, and spare time It is for this reason, as wellas the practical difficulty of establishing with acceptablecertainty whether access seekers or passersby carefully reador understood picket signs, and also the undesirability ofplacing within the hands of possible lawoffenders a readymeans of mechanically establishing their "innocence"through wooden application of a rule sanctioning all man-ner of picketing merely because of self-serving words on asign, that it has become settled that the mere language of thepicket sign does not of itself establish the legality of thepicketing nor even its real object or objects. Thus, eventhough a picket sign expressly states thatit isinformationalfor "customers and the public only," with no oral supple-mentationby pickets, it has been held that the picketingmay nevertheless be violative of the Act. See, e.g.,N.L R B.v. Local 254, Building Service Employees (University CleaningCo.), 376 F.2d 131 (C.A. 1, 1967), cert. denied 389 U.S. 856,where the picket sign went so far as to state: "This statementisdirected to customers and the public only" and that "Itisnot a request to employees to refuse to pick up deliver,or transport or refuse to perform any services." 1 Further-more, even assuming that one of the purposes ofRespondent's pickets and their signs was to educate andprovide information to the public at large, this would stillnot insulate its activities from the reach of Section 8(b)(4),which requires only thatan, i.e.,not the only, object of thepicket or boycott activity be that proscribed by the Act.t9Accordingly, having found that Respondent's activities didhave suchanobject, I reject Respondent's contention thatthe proceeding must be dismissed because the wording of itspicketsignsestablishes that its motivation was to educate orinform the public at large.i9 Judicial attention has frequently been focused on the nature of picketingas a "signal" to the knowledgeable,regardless of the wording on the signscarved by the pickets "the very presence of a picket line may induceaction of one kind or another, quite irrespective of the nature of the ideaswhich are being disseminated "Bakery & Pastry Drivers & Helpers Local 802vWahl,315 U S 769, 776-777 "The objectives of any picketing include adesire to influence others from withholding from the employer their servicesor trade "Local 761, International Union of Electrical, Radio and MachineWorkers (General Electric) v N L R B,366 U S 667, 673 (1961) "The loyal-ties and responses evoked and exacted by picket lines are unlike those flow-ing from appealsby written word "Hughes v Superior Court of California,339 U S 460, 465 A central purpose of picketing is "to conscriptneutralshaving no relation tothe dispute" Carpenters & Joiners Union of Ameri-ca,Local No 213 v Ritter's Cafe,315 U S 722, 728 "The normal purposeof a picket line is to persuade employees not to cross it "N L R B v DallasGeneral Drivers,Warehousemen & Helpers Local No 745 [Associated Whole-sale Grocery of Dallas],264 F 2d 642, 648 (C A 5, 1959), cert denied 361 U S814 "The reluctance of workers to cross a picket line is notorious "PrintingSpecialties and Paper Converters Union, Local 388 [Sealright Pacific Ltd] vLe Baron,171 F 2d 331, 334 (C A 9, 1948) See also,N L R B v Denver Bldgand Construction Trades Council [Gould & Preisner],341 U S 675, 690 And,further, effective inducement or encouragement of employeesto withholdtheir services from their employers in turn necessarily restrains and coercestheir employersN L R B v Local3, International Brotherhoodof ElectricalWorkers [New York Telephone Co ],325 F 2d 561 (C A 2, 1963) And see infn8, supra,concerning similar picket signs utilized by IBEW Local 3 inpicketing another Mansfield jobsite19That it is sufficient to constitute violation of Section 8(b)(4) that an, andnot the only, object of picketing is unlawful,see N L R B v Denver Bldg andConstruction Trades Council,341 U S 675, 688-689,N L R B v Milk Driversand Dairy Employees Local Union No 584, IBTCWHA [Old Dutch Farms,Inc J,341 F 2d 29, 32 (C A 2, 1965), cert denied 382 U S 816,New YorkMailers' Union No 6 (N Y Herald Tribune,Inc) vN L R B,316 F 2d 371,372 (C A D C, 1963)4.Respondent's picketing activities as "political"in exercise of First Amendment rightsRespondent further contends that in any event its picket-ing was a valid exercise of its constitutional rights, said tobe within First Amendment guarantees,to engage in "as-sembly" and "political" activity. In short, Respondent in-siststhat it had and has the constitutional right to picketpeacefully to express its disagreement with action taken orproposed to be taken by the city of New York through itsmayor and other authorized officials to awarding contractstoMansfield; and that if the provisions of the Act conflictwith that right they must yield to the Constitution's superiorcommand.To begin with, I cannot agree that the city's routine awardof construction or maintenance contracts under its estab-lished sealed competitive bidding procedures is "political";nor, therefore, that a chagrined Union's action, throughpicketing, to unhinge such an award to a contractor whoseemployees it has not succeeded in enlisting into its member-ship, is "political" action (even if its mechanism is peacefulassembly) and therefore wholly exempt from prohibitions ofthe Act which would apply if the contract awarder were aprivate rather than a municipal corporation. Would Re-spondent consider the city's action in having a street pot-hole filled to be "political"? It seems appropriate todistinguish action by the city in governance of the popula-tion from action in maintenance of its properties. Cf., e.g.,Cooke v. U.S.,91U.S. 389, 398. It also seems appropriateto distinguish between picketing designed to keep people offa jobsite and away from work, and, on the other hand,action through the ballot boxes and in the legislative halls.There is no reason to assume that Congress,in enactingSection 8(b)(4), intended that governmentalentities as em-ployers be less free from secondary economic pressures thanother employers. CfPlumbers Union v. County of Door,359U.S. 354, 359.Furthermore, as has already been observed, violation ofSection 8(b)(4) requires only thatanobject of the challengedactivity be within that section's proscriptions; not thateveryobject be. It is a matter of common knowledge that anygreat municipality, such as the city of New York, as a partof its ongoing operations, enters into numerous contractsfor the maintenance and improvement of its properties andfacilities. Secondary activity of the nature here involved,having as its target the person (municipality or other) whohas awarded a contract to, or is about to enter into a con-tractual relationship with, another person who employsnonunionhelp or employees who belong to a union otherthan the one engaging in the secondary activity,is,as hashere been found, conduct having as at least one of its objectsthe cancellation or revocation of that contract, and thecoercing or restraining of the person picketed to cease doingbusiness with the other person who is the primary target ofthe picketingunion'sactivities; and it also induces andencouragesemployees of the secondary target,as well aspersons doing business with him and also employees ofthose persons, to stay off the job, strike, or withhold theirservices.20 Such activity is within the explicit denunciation20 As to thelatter, i e, employees,it is, again, unnecessary to establish thatany actually did strike or withholdtheir services,it being sufficient to consti-tute violationof the Act that they have been,as here found, induced orencouraged to that endThat picketingconstitutes"inducement or encour- LOCAL 3, ELECTRICALWORKERSof the Act, and, at any rate since the Act's amendment of1959, as shown above,this isequally true when the activityisdirected at a municipality.It is, tobe sure, arguable that the expression "an object"in Section 8(b)(4) should be read to mean the principal orat leastan important or controlling, rather than an insignifi-cant or incidental, object; and, of course, as Respondenturges,thatsincethe provision is legislatively imposed itmustyield to Constitutional stricture, in this case the FirstAmendment, perhaps signally because the thrust of the pro-vision in question could be said to be to limit free speechonly where its exercise is potentially effective, cf.Thornhillv. State of Alabama,310 U.S. 88. It has, however, been heldthat the proscription ofpicketing,such as where it comprisessecondaryactivity under Section 8(b)(4), is not of itself con-trary to the constitutional guarantee of free speech.N.L.R.B. v. Fruit & Vegetable Packers, Local 760,377 U.S. 58,71-72;Local 501, Electrical Workers v. N.L.R.B.,341 U.S.694;Bedding, Curtain and Drapery Workers Union, Local140 [U.S. Mattress Corp.] v. N.L R B.,390 F.2d 495, 499(C.A. 2, 1968), cert. denied 392 U.S. 905. Be all this as itmay, it would in any event not be within my power to acceptRespondent's invitationto invalidate the statutory provi-sion itcalls into question on constitutional grounds, as Iwouldassumeitwould likewise be outside of the power ofthe Board to amputate its own charter or to diminish itsCongressionally mandated obligatfons.21Ialso reject Respondent's ingenious contention that itspicketing was not subject to the prohibitions of the Act onthe theory that it was picketing Mayor Lindsay (and hiscommissioners)personallyor "as city officials" who hadtransgressed against the Union's standards because, inRespondent's alleged opinion, the awards were ill-advised,improvident, or"ultra vires" The contention that Respon-dent was engaged in a personal vendetta-type picketing ofMayor Lindsay at thejobsite and elsewhere in the describedsituationstretchesmy credulity beyond its tolerance, andsince thereisnofactual predicate for it I reject it. To thecontrary, the facts bespeak that the Mansfield awards were,as shown, made to Mansfield as successful lowest bidderunder the city's established sealed bidding procedures; thatthose awards were awards of thecity of New Yorkin itscorporate capacity; that it is those awards ofthe city of NewYorkthat Respondent at all times sought to upset; and thatitwas Respondent's object to prevent thecity of New York-not Mayor Lindsay personally or his commissioners person-ally-fromdoingbusinesswithMansfield.WereRespondent's ingenious line of defense to be adopted,unions engaged in unlawful secondary boycott activity un-der the Act could achieve easy exemption from the Act'sprohibitions by asserting that they were merely picketingagement"of individuals within the meaning of Section 8(b)(4)(i)(B), as wellas "coercion or restraint" of persons within the meaning of Section8(b)(4)(u)(B), seeN L R B v International Hod Carriers,Buildingand Com-mon Laborers' Union Local 1140,285 F 2d 397 (C A 8, 1960), certdenied 366U.S 903,N L R B v Plumbers Union of Nassau County, Local 457 [BomarPlumbing & Heating],299 F 2d 497 (C A 2, 1962) It has further been heldthat effective inducement or encouragement of employees to withhold serv-ices necessarily restrains or coerces their employersN L R B v Local 3,IBEW [New York Telephone Co ],325 F 2d 561 (C A 2, 1963)21CfPublic Utilities Commission v United States,355 U.S 534, 539, Cen-tral Nebraska Public Power & Irr Dist v FPC,160 F 2d 782 (C A 8), certdenied 332 U S 765,Engineers Public Service Co vSEC, 138 F 2d 936,952-953 (C A D C ), dismissing as moot 332 U S 788;Pamtz v District ofColumbia,112 F 2d 39 (C A.D C )565offending officials of a targeted secondarily boycotted cor-porate victim in the officials' "personally" secondarily boy-cotted corporate victim in the officials' "personal" capacity,and not the corporation at all. But the object of picketingsuch as here is to nullify, abort, or overcomecorporateac-tions by bringing secondary pressures upon those officialsacting in theircorporatecapacityon behalf of their corpora-tions-whether they be private or public corporate officials.And determination of whether or not secondary pressure bya union upon a corporation is such as comes within theambit of the prohibitions of Section 8(b)(4) cannot be madeto turn on the outcome of a peregrinating ancillary inquiryinto whether the corporate actions taken by the secondaryvictim of the union's boycott were technicallyultra viresthecorporate officials.Respondent also makes much of the action of the NewYork City board of estimate in cancelling the previous con-tract awards to Mansfield. However, it is clearly no answerto violation of Section 8(b)(4) that the person who is theobject of a union's secondary pressure succumbed thereto.5.Discontinuance or interruption of picketingFinally, the fact that the picketing has ceased or been heldin abeyance, is neither a defense to the violation nor areason to withhold a cease-and-desist order, since discontin-uance of illegal activity does not erase the violation of lawinvolved in its commission nor is it (or its interruption) anyassurance that it may not be resumed. (In the U.S. districtcourt here, Respondent expresslydeclinedto assure it wouldnot be resumed.) Cf.N.L.R.B. v. Plumbers Union of NassauCounty, Local 457 [Bomat Plumbing & Heating],299 F.2d497, 501 (C.A.2).For all of these reasons, Respondent's motionsto dismissthe complaint are denied, and it is found and determinedthat Respondent has violated the Act as detailed above, inthe respects set forth in the complaint. Cf.e.g.,N.L.R.B. v.Denver Building & Construction Trades Council,341U.S.675, 688-689. The result here reached is designed to carryout what we have been reminded are the "dual congression-al objectives of preserving the right of labor organizations22to bring pressure to bear on offending employers23 in prima-ry labor disputes and of shielding unoffending employersand others24 from pressures in controversies not their own."Local 761, International Union of Electrical, Radio & Ma-chineWorkers (General Electric) v. N.L.R.B.,366 U.S. 667,679.CONCLUSIONS OF LAW1.Jurisdiction is properly asserted here.2.By its described actions as found, Respondent hasviolated Section 8(b)(4)(i) and (ii)(B) of the National LaborRelations Act as amended.3.Respondent's said violations have had and, unless Re-spondent is ordered to cease and desist therefrom or a re-sumption or repetition thereof, will continue to have asubstantial effect on commerce.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue thefollowing recommended:22e, IBEW Local 323e ,Mansfield24 1 e., city of New York, contractors, subcontractors, and their employees. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER 25It is hereby ordered that Respondent, Local 3, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, andits officers, representatives, and agents shall:1.Cease and desist from:(a) Inducing or encouraging, in violation of Section8(b)(4)(i)(B) of the National Labor Relations Act as amend-ed, any individuals employed by the city of New York orby any other person engaged in commerce or in an industryaffecting commerce with whom said Local 3 is not engagedin a labor dispute, to engage in a strike or refusal in thecourse of their employment to use, process, transport, orotherwise handle or work on goods, articles, materials orcommodities, or to performservicesfor their respective em-ployers.(b)Threatening, coercing, or restraining, in violation ofSection 8(b)(4)(ii)(B) of said Act, the city of New York, anycontractor or subcontractor of said city, or any other per-son 26 engaged in commerce or in an industry affecting com-merce with whom said Local 3 is not engaged in a labordispute, where in either such case (a) or (b) an object is toforce or require the city of New York to cease doing busi-nesswith Mansfield Contracting Corporation, or to force orrequire said city, any contractor or subcontractor of saidCity, or any other person engaged in commerce or in anindustry affecting commerce to cease doing business withone another to force and require said city to cease doingbusiness with Mansfield Contracting Corporation.2.Take the following affirmative actions, necessary toeffectuate the policies of the Act:(a) Post at Respondent's business offices, union halls,and meeting places, copies of the attached notice marked"Appendix B." 27 Copies thereof, on forms provided by theBoard's Regional Director for Region 2, shall be duly signedand posted immediately upon receipt thereof, and be main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken to in-sure that said notices are not altered, defaced, or covered byany other material.(b)Return copies of said notice, signed as foresaid, to theRegional Director for Region 2, for posting by the city ofNew York and Mansfield Contracting Corporation if desir-ous or willing.(c)Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.25 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order which follow herein shall, as providedin Section 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes26 Cf , e g,N L R B v Local 3, IBEW (New York Telephone Co ), 477F 2d260, (C A 2, 1973)27 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the Notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIX BNOTICE To EMPLOYEESAND MEMBERSPOSTEDBY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial before an Administrative Law Judge of theNational Labor Relations Board, at which all sides had theopportunity to present evidence and arguments, it has beendecided that the undersigned Union has violated the Na-tional Labor Relations Act, as amended, by this Union'sactions in picketing city hall, the municipal building, GracieMansion, and the Hazen Street (Borough of Queens) en-trance to the Rikers Island bridge, with an object of forcingor requiring the city of New York to cease doing businesswith Mansfield Contracting Corporation and with an objectof inducing or encouraging employees of the city of NewYork, its contractors and others, to strike or refuse to work.We have been ordered to post this notice and live up to itsterms:WE WILL NOT, in violation of Section 8(b)(4)(i)(B) ofthe National Labor Relations Act as amended, induceor encourage any employee of the city of New Yorkor of any contractor or subcontractor of the city, or ofany other person engaged in commerce with whom wehave no labor dispute, to engage in a strike or refusalin the course of their employment to use, process, trans-port, or otherwise handle or work on goods, articles,materials or commodities, or to perform services fortheir respective employers; and WE WILL NOT, in viola-tion of Section 8(b)(4)(ii)(B) of said Act, threaten,coerce, or restrain the city of New York, any of itscontractors or subcontractors, or any other person en-gaged in commerce with whom we have no labor dis-pute; where in either such case an object is to force orrequire the city of New York to cease doing businesswith Mansfield Contracting Corporation, or to force orrequire the city or any of its contractors or subcontrac-tors or any other person engaged in commerce to ceasedoing business with one another to force and requirethe city to cease doing business with Mansfield Con-tracting Corporation.LOCAL3,INTERNATIONALBROTHERHOODOFELECTRICALWORKERS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 36th Floor Federal Building, 26Federal Plaza, New York, New York, Telephone 212-264-0306.